Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112

Claims 4, 7-9, 15-17, 19, 20-22, 25-29, and 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4: “the hydrophobic polymer in the coagulant” lacks antecedent basis in the claim. 
Claim 7: “the at least one hydrophilic polymer contained in the coagulant” lacks antecedent basis in the claim.
Claims 8 and 9: “the hydrophilic polymer in the coagulating agent” lacks antecedent basis in the claim.
Claim 15: “the lumen-side” lacks antecedent basis in the claim.
Claim 16: “the near-surface layer of the inner lumen of the membrane” lacks antecedent basis in the claim.
Claim 17: “the surface layer of the inner lumen of the membrane” lacks antecedent basis in the claims.
Claim 19: Claim 19 is indefinite because it is unclear what structural components are required of the claim. Claim 1 is a method claim. It is unclear what the final product is and, therefore, what the scope of Claim 19 is.
Claims 20 and 21: “the PVP of the surface of the lumen of the membrane” and “the PVP of the volume of the membrane” are indefinite”. “the PVP”, “the lumen”, and “the PVP of the volume of the membrane” lack antecedent basis.
Claim 22: “the PVP in the coagulant” and “the PVP in the spinning mass” lack antecedent basis in the claims.
Claim 25: “the surface of the inner lumen” lacks antecedent basis in the claim.
Claim 26: “the elution”, “the lumen-side surface” lack antecedent basis in the claim.
Claim 27: “the elution” and “the surface of the inner lumen” lacks antecedent basis.
Claim 28: “the elution” and “the measurement method of the description” lack antecedent basis in the claim.
Further, it is unclear what “the measurement method of the description” is referring to and how that method is determined or carried out.
Claim 29: “the ‘Determination of Platelet Loss’ method” lacks antecedent basis. It is also indefinite because it is unclear what the protocol of this method is and how it is carried out.
Claim 31: it is unclear if the “at least one water-insoluble antioxidant” is the same as the “water-insoluble vitamin” recited in Claim 30 or if it is a different, additional component. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 19, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mulder et al. (1996), Ford et al. (US Pub. No. 2013/0338297), and Saruhashi et al. (EP0850678A2).
	Claims 1-7: Mulder et al. teach a typical hollow fiber forming method requires a polymer solution (i.e. the claimed spin mass), a bore liquid (i.e. the claimed “coagulant”), and a coagulation bath (Page 79, Fig. III 6). The polymer solution flows through the annular gap of the spinneret (Page 79, Figure III 6) and the bore liquid flows through the bore (Page 79, Figure III 6). The strand is introduced into a coagulation bath (i.e. precipitating bath) (Page 79, Figure III 6).
	They teach that “All kinds of different synthetic materials can be used for preparing membranes.” (Page 72, III 2.) And that “The aim is to modify the material by means of an appropriate technique to obtain a membrane structure with a morphology suitable for a specific separation.” (Page 72, III 2.)
They do not teach the specific components recited in Claim 1.
However, in the analogous art of hollow fiber preparation, Ford et al. teach a method for manufacturing a hollow fiber membrane wherein the polymer solution (“spin mass”) comprises a hydrophobic [0032], a hydrophilic polymer [0036-0039], an aprotic polar solvent [0033, DMAC], and an additive at a weight percent of from 0-10 wt.% [0034] and the bore liquid (“coagulant”) comprises atleast one aprotic solvent [0043] and at least one hydrophilic polymer [0044]. The coagulant may also comprise an additive at a weight percent of from 0.001-7.5wt%. The PVP includes low and/or high MW weight including that of less than 100 kDa or more than 900 kDa [0012].

	Ford et al. do not teach that the additive is specifically an antioxidant.
Saruhashi et al. teach a process of forming a hollow fiber membrane wherein vitamin E is added to the core solution (i.e. spin mass). They teach that the vitamin E provides antioxidative properties, stabilization of the membrane, and inhibition of platelet coagulation (page 2, lines 21-24). Vitamin E is a preferred additive for its high thermal stability and adaptability for industrial-scale production (page 5, lines 25-28).
One of ordinary skill in the art at the time of the invention would have found it obvious to add Vitamin E as Ford et al.’s additive to provide antioxidative properties, stabilize the membrane, inhibit platelets during dialysis, and for its thermal stability and adaptability for industrial-scale production.
Claims 8 and 9: The amounts of each polymer (and their molecular weights) in both the spin mass and the coagulant are well-known result effective variables. It was within the skill of one of ordinary skill in the art to determine the relative amounts of polymer in each material to optimize the final properties of the fiber. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claim 19 is considered a product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Claims 30 and 31: Mulder et al. teach a typical hollow fiber forming method requires a polymer solution (i.e. the claimed spin mass), a bore liquid (i.e. the claimed “coagulant”), and a coagulation bath (Page 79, Fig. III 6). The polymer solution flows through the annular gap of the spinneret (Page 79, Figure III 6) and the bore liquid flows through the bore (Page 79, Figure III 6). The strand is introduced into a coagulation bath (i.e. precipitating bath) (Page 79, Figure III 6).
	They teach that “All kinds of different synthetic materials can be used for preparing membranes.” (Page 72, III 2.) And that “The aim is to modify the material by means of an appropriate technique to obtain a membrane structure with a morphology suitable for a specific separation.” (Page 72, III 2.)
They do not teach the specific components recited in Claim 1.
However, in the analogous art of hollow fiber preparation, Ford et al. teach a method for manufacturing a hollow fiber membrane wherein the polymer solution (“spin mass”) comprises a hydrophobic [0032], a hydrophilic polymer [0036-0039], an aprotic polar solvent [0033, DMAC], and an additive at a weight percent of from 0-10 wt.% [0034] and the bore liquid 
One of ordinary skill in the art at the time of the invention would have found it obvious to prepare a hollow fiber membrane according to Mulder et. al using the compounds disclosed by Ford et al. because Ford et al. discloses their use to make hollow fiber membranes and Mulder et al. teach that a variety of polymers and materials can be used.
	Ford et al. do not teach that the additive is specifically an antioxidant.
Saruhashi et al. teach a process of forming a hollow fiber membrane wherein vitamin E is added to the core solution (i.e. spin mass). They teach that the vitamin E provides antioxidative properties, stabilization of the membrane, and inhibition of platelet coagulation (page 2, lines 21-24). Vitamin E is a preferred additive for its high thermal stability and adaptability for industrial-scale production (page 5, lines 25-28).
One of ordinary skill in the art at the time of the invention would have found it obvious to add Vitamin E as Ford et al.’s additive to provide antioxidative properties, stabilize the membrane, inhibit platelets during dialysis, and for its thermal stability and adaptability for industrial-scale production.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 11, 13, 14, 32, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saruhashi et al.
Claims 10, 11, 13, 14, 32, and 33: Saruhashi et al. teach a dialyzer (page 6, line 48) comprising hollow fiber membranes comprising a hydrophobic polysulfone (page 4, lines 45-50) and a hydrophilic polyvinylpyrrolidone (PVP) (page 4, lines 51-54) polymer as well as a water-insoluble antioxidant (page 5, lines 23-28), the antioxidant in the weight percent range of 0.005 to 0.25% by weight ratio (page 5, lines 29-32). The membrane comprises a bundle of hollow fiber membranes (page 6, lines 45-50).

Claims 12, 15-18, and 20-29, rejected under 35 U.S.C. 103 as being unpatentable over Saruhashi et al.
Claims 12, 15-18, and 23-29: These claims recite properties that are inherent to the material. “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent" (MPEP 2112.01, II.). “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claims 20, 21, and 22: The amounts of each polymer (and their molecular weights) in both the spin mass and the coagulant are well-known result effective variables. It was within the skill of one of ordinary skill in the art to determine the relative amounts of polymer in each material to optimize the final properties of the fiber. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767.  The examiner can normally be reached on M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778